UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7998


WAYNE A. WILLIAMS-EL,

                Petitioner - Appellant,

          v.

SUPERIOR COURT; UNITED STATES DISTRICT COURT; 4TH CIRCUIT
COURT OF APPEALS; UNITED STATES SUPREME COURT,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cv-00173-NCT-LPA)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne A. Williams-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wayne    A.     Williams-El         seeks    to     appeal      the    district

court’s       order    denying       relief    on   his     28    U.S.C.       § 2254    (2006)

petition.       The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2012).        The magistrate judge recommended that relief be denied

and advised Williams-El that failure to file timely objections

to     this    recommendation          could       waive    appellate          review       of   a

district court order based upon the recommendation.

               The     timely        filing    of     specific          objections          to    a

magistrate        judge’s      recommendation          is    necessary          to     preserve

appellate review of the substance of that recommendation when

the     parties        have     been      warned       of        the     consequences            of

noncompliance.              Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.     1985);       see    also     Thomas v.      Arn,        474    U.S.    140     (1985).

Williams-El       has       waived    appellate       review       by    failing       to    file

objections after receiving proper notice.                          Accordingly, we deny

a certificate of appealability and dismiss the appeal.

               We dispense with oral argument because the facts and

legal    contentions          are    adequately       presented         in     the   materials

before    this       court    and    argument       would    not       aid   the     decisional

process.



                                                                                      DISMISSED

                                               2